Matter of Best v Schwartz (2016 NY Slip Op 05859)





Matter of Best v Schwartz


2016 NY Slip Op 05859


Decided on August 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2016-06473

[*1]In the Matter of Hilary Best, petitioner,
vBarry A. Schwartz, etc., et al., respondents.
 


Hilary Best, Forest Hills, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent Barry A. Schwartz.
Richard A. Brown, District Attorney, Kew Gardens, NY (Danielle M. O'Boyle of counsel), respondent pro se.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondent Barry A. Schwartz, a Justice of the Supreme Court, Queens County, from presiding over a criminal action against the petitioner under Queens County Indictment No. 768/14.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman,  71 NY2d 564, 569; see Matter of Rush v Mordue,  68 NY2d 348, 352).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
ENG, P.J., DICKERSON, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court